798 F.2d 1409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin THOMAS, Plaintiff-Appellant.v.John P. GALLEY;  Leslie Dorsey;  Lloyd Hopkis, Captain;James Hendricks, Sargeant;  Sevend E. Hansen, Major;  JohnDoe, John Doe 1 through 10;  Robert Taylor, Captain;  R.E.Boyce, Sr., Office, Defendant-Appellees.
No. 86-7174.
United States Court of Appeals, Fourth Circuit.
Submitted July 22, 1986.Decided Aug. 26, 1986.

Kevin Thomas, appellant pro se.
David Yuan Li;  Stephen H. Sachs, Office of the Attorney General, for appellees.
D.Md.
AFFIRMED.
Before EVRIN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Thomas v. Galley, C/A Nos. 84-1664-JFM;  84-4422-JFM (D. Md., June 5, 1986).


2
AFFIRMED.